--------------------------------------------------------------------------------

Exhibit 10.33
 
EXECUTION COPY


SECOND AMENDED AND RESTATED SECURITY AGREEMENT


THIS SECOND AMENDED AND RESTATED SECURITY AGREEMENT (as the same may be amended,
restated, supplemented or otherwise modified from time to time, this “Security
Agreement”) is entered into as of December 5, 2013 by and among PHOTRONICS,
INC., a Connecticut corporation (the “Company”), the Subsidiaries of the Company
listed on the signature pages hereto (together with the Company, the “Initial
Grantors,” and together with any additional Subsidiaries, whether now existing
or hereafter formed or acquired which become parties to this Security Agreement
from time to time by executing a Supplement hereto in substantially the form of
Annex I, the “Grantors”), and JPMORGAN CHASE BANK, N.A., a national banking
association, in its capacity as contractual representative (the “Collateral
Agent”) for itself and for the Holders of Secured Obligations (as defined in the
Credit Agreement identified below).  Capitalized terms used herein (including,
without limitation, Article I hereof) and not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Credit Agreement.
 
PRELIMINARY STATEMENT
 
WHEREAS, the Company, certain Subsidiaries of the Company from time to time
parties thereto as borrowers (together with the Company, the “Borrowers”), the
financial institutions from time to time party thereto as lenders (collectively,
the “Lenders”), and JPMorgan Chase Bank, N.A., as administrative agent
thereunder (the “Administrative Agent”) have entered into that certain Third
Amended and Restated Credit Agreement of even date herewith (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement” and the agreements, documents and instruments executed and/or
delivered pursuant thereto or in connection therewith, including, without
limitation, any guaranty delivered in connection therewith, the “Loan
Documents”), which Credit Agreement amends and restates in its entirety the
Existing Agreement (as defined in the Credit Agreement), providing, subject to
the terms and conditions thereof, for extensions of credit and other financial
accommodations to be made by the Lenders to or for the benefit of the Borrowers;


WHEREAS, the Credit Agreement, among other things, re-evidences the Borrowers’
outstanding obligations under the Existing Agreement and provides, subject to
the terms thereof, for future extensions from time to time of credit and other
financial accommodations by the Lenders to the Borrowers;


WHEREAS, as a condition precedent to the effectiveness of an amendment to the
Existing Agreement, the Initial Grantors entered into the Amended and Restated
Security Agreement, dated as of February 12, 2010, with the Collateral Agent (as
amended, the “Existing Security Agreement”);


WHEREAS, each Initial Grantor party to the Existing Security Agreement wishes to
affirm its obligations under the terms of the Existing Security Agreement and
wishes to amend and restate the terms of the Existing Security Agreement; and


WHEREAS, the Grantors wish to secure their obligations to the Holders of Secured
Obligations pursuant to the terms of this Security Agreement;


ACCORDINGLY, the Grantors and the Collateral Agent, on behalf of the Holders of
Secured Obligations, hereby agree as follows:


1

--------------------------------------------------------------------------------

ARTICLE I


DEFINITIONS
 
1.1.            Terms Defined in the Credit Agreement.  All capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Credit Agreement.
 
1.2.            Terms Defined in New York UCC.  Terms defined in the New York
UCC which are not otherwise defined in this Security Agreement are used herein
as defined in the New York UCC.
 
1.3.            Definitions of Certain Terms Used Herein.  As used in this
Security Agreement, in addition to the terms defined in the Preliminary
Statement, the following terms shall have the following meanings:
 
“Accounts” shall have the meaning set forth in Article 9 of the New York UCC.
 
“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.
 
“Chattel Paper” shall have the meaning set forth in Article 9 of the New York
UCC.
 
“Collateral” means all Accounts, Chattel Paper, Commercial Tort Claims, Deposit
Accounts, Documents, Equipment, Farm Products, Fixtures, General Intangibles,
Goods, Instruments, Intellectual Property Collateral, Inventory, Investment
Property, letters of credit, Letter-of-Credit Rights, Pledged Deposits,
Supporting Obligations and Other Collateral, wherever located, in which any
Grantor now has or hereafter acquires any right or interest, and the proceeds
(including Stock Rights), insurance proceeds and products thereof, together with
all books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto; provided
that in no event shall “Collateral” include or the security interest granted
under Article II hereof attach to (a) any lease, license, permit, contract,
property rights or agreement to which any Grantor is a party, any of its rights
or interests thereunder or any Trademark or other Intellectual Property, if and
for so long as the grant of such security interest shall (i) give any other
Person party to such lease, license, permit, contract, property rights or
agreement the right to terminate its obligations thereunder, (ii) constitute or
result in the abandonment, cancellation, invalidation or unenforceability of any
material right, title or interest of any Grantor therein or (iii) result in a
breach or termination pursuant to the terms of, or a default under, any such
lease, license, contract property rights or agreement (other than, in the case
of each of the foregoing clauses (i), (ii) and (iii), to the extent that any
such right or term would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the Uniform Commercial Code of any relevant
jurisdiction or any other applicable law (including the U.S. Bankruptcy Code) or
principles of equity), provided, however, that the Collateral shall include and
such security interest shall attach immediately at such time as the condition
causing such abandonment, cancellation, invalidation or unenforceability shall
be remedied and to the extent severable, shall attach immediately to any portion
of such lease, license, contract, property rights, agreement or Trademark that
does not result in any of the consequences specified in (i), (ii) or (iii)
above; (b) any license, permit or other governmental authorization that, under
the terms and conditions of such governmental authorization or under applicable
law, cannot be subjected to a Lien in favor of the Collateral Agent for the
benefit of the Holders of Secured Obligations without the consent of the
relevant governmental authority and such consent has not been obtained; (c) any
of the capital stock of a Foreign Subsidiary; (d) those assets as to which the
Collateral Agent reasonably determines (in consultation with, and with written
notice to, the Company) that the cost of obtaining such a security interest or
perfection thereof (including tax consequences) are excessive in relation to the
benefit to the Holders of Secured Obligations of the security to be afforded
thereby; (e) any item of personal property, tangible or intangible, to the
extent the grant by any Grantor of a security interest pursuant to this Security
Agreement in its right, title and interest in such item of property is
prohibited by any law or governmental rule or regulation or by effective and
enforceable contractual provisions (including license restrictions) in any
agreement to which the Grantor is a party (so long as no such agreement shall be
entered into for the purposes of circumventing the security interest granted
herein and excluding any such provision to the extent such provision would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
Uniform Commercial Code of any relevant jurisdiction or any other applicable law
(including the U.S. Bankruptcy Code) or principles of equity); (f) intellectual
property in relation to which any law or governmental rule or regulation, or any
agreement with a domain name registrar or any other Person entered into by the
Grantor in the ordinary course of business and existing on the date hereof,
prohibits the creation of a security interest therein or would otherwise
invalidate such Grantor’s right, title or interest therein (other than to the
extent any such agreement would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code of any relevant
jurisdiction or any other applicable law (including the U.S. Bankruptcy Code) or
principles of equity); (g) any Equipment owned by any Grantor that is subject to
a purchase money Lien or a capital lease permitted by the Credit Agreement if
the agreement in which such Lien is granted (or in the document providing for
such capital lease) validly prohibits or requires the consent of any Person
other than any Grantor as a condition to the creation of any other Lien on such
equipment (other than to the extent any such agreement would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform
Commercial Code of any relevant jurisdiction or any other applicable law
(including the U.S. Bankruptcy Code) or principles of equity), but only, in each
case, to the extent, and for so long as, the Indebtedness secured by the
applicable Lien or capital lease has not been repaid in full or the applicable
prohibition (or consent required) has not been otherwise removed or terminated;
(h) motor vehicles and other assets subject to certificates of title or
ownership; or (i) any real property held by a Grantor as a lessee under a lease;
provided that the parties hereby agree, for the avoidance of doubt (without
limitation with respect to any assets not so listed), that the assets listed in
Schedule 1 to this Agreement are prohibited by contractual restrictions with
third parties from being included as “Collateral” hereunder except to the extent
such restrictions would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the Uniform Commercial Code of any relevant
jurisdiction.
 
2

--------------------------------------------------------------------------------

“Commercial Tort Claims” means commercial tort claims, as defined in the New
York UCC of any Grantor, including each commercial tort claim specifically
described in Exhibit “F”.
 
“Confirmatory Grant of Security Interest” means, with respect to any Grantor and
its Patents, Trademarks, or Copyrights, an agreement with a list of such
Patents, Trademarks or Copyrights attached as an exhibit thereto, in form and
substance satisfactory to the Collateral Agent, duly executed by such Grantor,
to be filed in the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, evidencing the Collateral Agent’s Lien
on such Patents, Trademarks or Copyrights, as applicable.
 
“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the New York UCC.
 
“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all extensions of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.
 
3

--------------------------------------------------------------------------------

“Deposit Accounts” shall have the meaning set forth in Article 9 of the New York
UCC.
 
“Documents” shall have the meaning set forth in Article 9 of the New York UCC.
 
“Equipment” shall have the meaning set forth in Article 9 of the New York UCC.
 
“Event of Default” shall have the meaning set forth in the Credit Agreement.
 
“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.
 
“Farm Products” shall have the meaning set forth in Article 9 of the New York
UCC.
 
“Fixtures” shall have the meaning set forth in Article 9 of the New York UCC.
 
“General Intangibles” shall have the meaning set forth in Article 9 of the New
York UCC and, in any event, includes payment intangibles, contract rights,
rights to payment, rights arising under common law, statutes, or regulations,
choses or things in action, goodwill (including the goodwill associated with any
Grantor owned Trademark), Intellectual Property, URLs and domain names, other
industrial or intellectual property or rights therein or applications therefor,
whether under license or otherwise, programs, programming materials, blueprints,
drawings, purchase orders, customer lists, monies due or recoverable from
pension funds, route lists, rights to payment and other rights under any royalty
or licensing agreements, including Licenses, infringement claims, computer
programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, pension plan refunds, pension plan refund claims,
insurance premium rebates, tax refunds, and tax refund claims, interests in a
partnership or limited liability company which do not constitute a security
under Article 8 of the Code, and any other personal property other than
Commercial Tort Claims, money, Accounts, Chattel Paper, Deposit Accounts, Goods,
Investment Property, negotiable Collateral, and oil, gas, or other minerals
before extraction.
 
“Goods” shall have the meaning set forth in Article 9 of the New York UCC.
 
“Instruments” shall have the meaning set forth in Article 9 of the New York UCC.
 
“Intellectual Property” means all Patents, Trademarks and Copyrights as defined
herein.
 
“Intellectual Property Collateral” means all domain names, Intellectual Property
and Licenses.
 
“Inventory” shall have the meaning set forth in Article 9 of the New York UCC.
 
“Investment Property” shall have the meaning set forth in Article 9 of the New
York UCC.
 
“Letter of Credit Rights” shall have the meaning set forth in Article 9 of the
New York UCC.
 
“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.
 
“New York UCC” means the New York Uniform Commercial Code as in effect from time
to time.
 
4

--------------------------------------------------------------------------------

“Other Collateral” means any property of the Grantors, not included within the
defined terms Accounts, Chattel Paper, Commercial Tort Claims, Deposit Accounts,
Documents, Equipment, Fixtures, Farm Products, General Intangibles, Goods,
Instruments, Intellectual Property Collateral, Inventory, Investment Property,
Letter-of-Credit Rights, Pledged Deposits and Supporting Obligations, including,
without limitation, all cash on hand, letters of credit, Stock Rights or any
other deposits (general or special, time or demand, provisional or final) with
any bank or other financial institution, it being intended that the Collateral
include all real and personal property of the Grantors.
 
“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, extensions, and continuations-in-part thereof; (d) all
income, royalties, damages, claims, and payments now or hereafter due or payable
under and with respect thereto, including, without limitation, damages and
payments for past and future infringements thereof; (e) all rights to sue for
past, present, and future infringements thereof; and (f) all rights
corresponding to any of the foregoing throughout the world.
 
“Pledged Deposits” means all time deposits of money (other than Deposit Accounts
and Instruments), whether or not evidenced by certificates, which a Grantor may
from time to time designate as pledged to the Collateral Agent or to any Holder
of Secured Obligations as security for any Secured Obligations, and all rights
to receive interest on said deposits.
 
“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments or Pledged Deposits, and any other rights or claims to receive money
which are General Intangibles or which are otherwise included as Collateral.
 
“Registered” means issued by, registered with, renewed by or the subject of a
pending application before any governmental authority or internet domain name
registrar.
 
“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.
 
“Security” shall have the meaning set forth in Article 8 of the New York UCC.
 
“Stock Rights” means any securities, dividends or other distributions and any
other right or property which any Grantor shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for or in
exchange for any securities or other ownership interests in a corporation,
partnership, joint venture or limited liability company constituting Collateral
and any securities, any right to receive securities and any right to receive
earnings, in which any Grantor now has or hereafter acquires any right, issued
by an issuer of such securities.
“Supporting Obligation” shall have the meaning set forth in Article 9 of the New
York UCC.
 
“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.
 
5

--------------------------------------------------------------------------------

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
 
ARTICLE II


REAFFIRMATION AND GRANT OF SECURITY INTEREST
 
Each Initial Grantor party to the Existing Security Agreement reaffirms the
security interest granted under the terms and conditions of the Existing
Security Agreement and agrees that such security interest remains in full force
and effect and is hereby ratified, reaffirmed and confirmed.  Each Initial
Grantor party to the Existing Security Agreement acknowledges and agrees with
the Collateral Agent that the Existing Security Agreement is amended, restated,
and superseded in its entirety pursuant to the terms hereof.
 
Each of the Grantors hereby pledges, assigns and grants to the Collateral Agent,
on behalf of and for the benefit of the Holders of Secured Obligations, a
security interest in all of such Grantor’s right, title and interest, whether
now owned or hereafter acquired, in and to the Collateral to secure the prompt
and complete payment and performance of the Secured Obligations.  For the
avoidance of doubt, the grant of a security interest herein shall not be deemed
to be an assignment of intellectual property rights owned by the Grantors.
 
ARTICLE III


REPRESENTATIONS AND WARRANTIES
 
Each of the Initial Grantors represents and warrants to the Collateral Agent and
the Holders of Secured Obligations, and each Grantor that becomes a party to
this Security Agreement pursuant to the execution of a Security Agreement
Supplement in substantially the form of Annex I represents and warrants (after
giving effect to supplements to each of the Exhibits hereto with respect to such
subsequent Grantor as attached to such Security Agreement Supplement), that, as
of the date hereof or as of the date any additional Grantor becomes party to
this Security Agreement pursuant to a Security Agreement Supplement:
 
3.1.            Title, Authorization, Validity and Enforceability.  Such Grantor
has (other than the Intellectual Property Collateral, with respect to which
Section 3.11 shall apply) (a) good and valid rights in or the power to transfer
the Collateral owned by it and (b) title to the Collateral with respect to which
it has purported to grant a security interest hereunder, free and clear of all
Liens except for Liens permitted under Section 4.1.6 hereof.  Such Grantor has
full corporate, limited liability company or partnership, as applicable, power
and authority to grant to the Collateral Agent the security interest in the
Collateral pursuant hereto.  The execution and delivery by such Grantor of this
Security Agreement have been duly authorized by proper corporate, limited
liability company, limited partnership or partnership, as applicable,
proceedings, and this Security Agreement constitutes a legal, valid and binding
obligation of such Grantor and creates a security interest which is enforceable
against such Grantor in all Collateral it now owns or hereafter acquires, except
as enforceability may be limited by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization or similar laws relating to or affecting the
enforcement of creditors’ rights generally, (ii) general equitable principles
(whether considered in a proceeding in equity or at law), and (iii) requirements
of reasonableness, good faith and fair dealing.  When financing statements have
been filed in the appropriate offices against such Grantor in the locations
listed in Exhibit “E”, the Collateral Agent will have a perfected first priority
security interest in the Collateral owned by such Grantor in which a security
interest may be perfected by filing of a financing statement under the New York
UCC, subject only to Liens permitted under Section 4.1.6 hereof.
 
6

--------------------------------------------------------------------------------

3.2.            Conflicting Laws and Contracts.  Neither the execution and
delivery by such Grantor of this Security Agreement, the creation and perfection
of the security interest in the Collateral granted hereunder, nor compliance
with the terms and provisions hereof will violate (i) any law, rule, regulation,
order, writ, judgment, injunction, decree or award binding on such Grantor, or
(ii) such Grantor’s charter, articles or certificate of incorporation,
partnership agreement or by-laws (or similar constitutive documents), or (iii)
the provisions of any indenture, instrument or agreement to which such Grantor
is a party or is subject, or by which it, or its property may be bound or
affected, or conflict with or constitute a default thereunder, or result in or
require the creation or imposition of any Lien in, of or on the property of such
Grantor pursuant to the terms of any such indenture, instrument or agreement
(other than any Lien of the Collateral Agent on behalf of the Holders of Secured
Obligations) except, in each case, which could not reasonably be expected to
result in a Material Adverse Effect.
 
3.3.            Principal Location.  Such Grantor’s mailing address and the
location of its place of business (if it has only one) or its chief executive
office (if it has more than one place of business), is disclosed in Exhibit “A”.
 
3.4.            Property Locations.  The Inventory, Equipment and Fixtures of
each Grantor are located solely at the locations of such Grantor described in
Exhibit “A”.  All of said locations are owned by such Grantor except for
locations (i) which are leased by such Grantor as lessee and designated in Part
B of Exhibit “A” and (ii) at which Inventory is held in a public warehouse or is
otherwise held by a bailee or on consignment by such Grantor as designated in
Part C of Exhibit “A”.
 
3.5.            No Other Names; Etc..  Within the five-year period ending as of
the date such Person becomes a Grantor hereunder, such Grantor has not conducted
business under any name, changed its jurisdiction of formation, merged with or
into or consolidated with any other Person, except as disclosed in Exhibit “A”. 
The name in which such Grantor has executed this Security Agreement is the exact
name as it appears in such Grantor’s organizational documents, as amended, as
filed with such Grantor’s jurisdiction of organization as of the date such
Person becomes a Grantor hereunder.
 
3.6.            Accounts and Chattel Paper.  The names of the obligors, amounts
owing, due dates and other information with respect to the Accounts and Chattel
Paper owned by such Grantor are and will be correctly stated in all material
respects in all material records of such Grantor relating thereto and in all
material invoices and reports with respect thereto furnished to the Collateral
Agent by such Grantor from time to time.
 
3.7.            Filing Requirements.  None of the Equipment owned by such
Grantor is covered by any certificate of title.  None of the Collateral owned by
such Grantor is of a type for which security interests or liens may be perfected
by filing under any federal statute except for Patents, Trademarks and
Copyrights held by such Grantor and described in Exhibit “B”.  The legal
description, county and street address of the property on which any Fixtures
owned by such Grantor are located is set forth in Exhibit “C” together with the
name and address of the record owner of each such property.
 
3.8.            No Financing Statements.  No financing statement describing all
or any portion of the Collateral which has not lapsed or been terminated naming
such Grantor as debtor has been filed in any jurisdiction except financing
statements (i) naming the Collateral Agent on behalf of the Holders of Secured
Obligations as the secured party and (ii) in respect of Liens permitted by
Section 6.02 of the Credit Agreement; provided, that nothing herein shall be
deemed to constitute an agreement to subordinate any of the Liens of the
Collateral Agent under the Loan Documents to any Liens otherwise permitted under
Section 6.02 of the Credit Agreement.
 
7

--------------------------------------------------------------------------------

3.9.            Federal Employer Identification Number; State Organization
Number; Jurisdiction of Organization.  Such Grantor’s federal employer
identification number is, and if such Grantor is a registered organization, such
Grantor’s State of organization, type of organization and State of organization
identification number are, listed in Exhibit “G”.
 
3.10.            Pledged Securities and Other Investment Property.  Exhibit “D”
sets forth a complete and accurate list of the Instruments, Securities and other
Investment Property constituting Collateral and delivered to the Collateral
Agent.  Each Grantor is the direct and beneficial owner of each Instrument,
Security and other type of Investment Property listed in Exhibit “D” as being
owned by it, free and clear of any Liens, except for the security interest
granted to the Collateral Agent for the benefit of the Holders of Secured
Obligations hereunder or as permitted by Section 6.02 of the Credit Agreement.
 
3.11.         Intellectual Property.
 

  3.11.1  Exhibit “B” contains a complete and accurate listing as of the date
hereof of all Registered U.S. Intellectual Property Collateral (other than
intellectual property excluded from the definition of Collateral), including:
(i) U.S. trademark registrations and U.S. applications for trademark
registration, (ii) U.S. patents and U.S. patents applications, together with all
U.S. reissuances, continuations, continuations in part, revisions, extensions
and reexaminations thereof, (iii) U.S. copyright registrations and applications
for registration and (iv) U.S. domain names.  Grantor has all right, title and
interest to the Intellectual Property Collateral listed in Exhibit “B”.  When
Confirmatory Grants of Security Interest have been filed with the United States
Patent and Trademark Office and the United States Copyright Office, as
applicable, the Collateral Agent will have a perfected first priority security
interest in the Registered U.S. Intellectual Property Collateral owned by such
Grantor in which a security interest may be perfected by making such filings,
subject only to Liens permitted under Section 4.1.6 hereof.
 
  3.11.2  Except as set forth on Exhibit “B”, no Person other than the
respective Grantor has any right or interest of any kind or nature in or to the
Intellectual Property Collateral, including any right to sell, license, lease,
transfer, distribute, use or otherwise exploit the Intellectual Property or any
portion thereof outside of the ordinary course of the respective Grantor’s
business.
 
  3.11.3  No Grantor has received any written notice that remains outstanding
challenging the validity, enforceability, or ownership of any Intellectual
Property Collateral except where those challenges could not reasonably be
expected to result in a Material Adverse Effect.
 
  3.11.4  Each Grantor has enforced and currently enforces reasonable quality
control measures in connection with such Grantor’s licensing of the trademarks
listed on Exhibit “B” to third parties, except (i) with respect to trademarks
not currently in use and (ii) where the failure to use such reasonable quality
control measures could not reasonably be expected to result in a Material
Adverse Effect.
 
  3.11.5  The consummation of the transactions contemplated by the Loan
Documents will not result in the termination or material impairment of any of
the material Intellectual Property.
 
8

--------------------------------------------------------------------------------

ARTICLE IV


COVENANTS
 
From the date of this Security Agreement and thereafter until this Security
Agreement is terminated, each of the Initial Grantors agrees, and from and after
the effective date of any Security Agreement Supplement applicable to any
Grantor (and after giving effect to supplements to each of the Exhibits hereto
with respect to such subsequent Grantor as attached to such Security Agreement
Supplement) and thereafter until this Security Agreement is terminated each such
subsequent Grantor agrees:
 
4.1.            General.
 

  4.1.1  Inspection.  Each Grantor will permit the Collateral Agent or any
Holder of Secured Obligations, by its representatives and agents (upon
reasonable prior notice so long as no Event of Default has occurred and is
continuing) (i) to inspect the Collateral, (ii) to examine and make copies of
the records of such Grantor relating to the Collateral and (iii) to discuss the
Collateral and the related records of such Grantor with such Grantor’s officers
and employees (so long as an Event of Default has occurred and is continuing, in
the case of any Receivable, with any person or entity which is or may be
obligated thereon), all at such reasonable times and intervals as the Collateral
Agent or such Holder of Secured Obligations may determine, and all at such
Grantor’s expense.
 
  4.1.2  Taxes.  Such Grantor will timely file or cause to be filed all tax
returns and reports required to be filed and will pay or cause to be paid all
taxes required to be paid by it with respect to the Collateral, except (i) those
that are being contested in good faith by appropriate proceedings and for which
such Grantor has set aside on its books adequate reserves or (ii) to the extent
that failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
 
  4.1.3  Records and Reports; Notification of Default.  Each Grantor shall keep
and maintain complete, accurate and proper books and records with respect to the
Collateral owned by such Grantor, and furnish to the Collateral Agent, with
sufficient copies for each of the Holders of Secured Obligations, such reports
relating to the Collateral as the Collateral Agent shall from time to time
reasonably request.  Each Grantor will give prompt notice in writing to the
Collateral Agent of the occurrence of any development which could reasonably be
expected to materially and adversely affect the Collateral, taken as a whole.
 

  4.1.4  Financing Statements and Other Actions; Defense of Title.  Each Grantor
hereby authorizes the Collateral Agent to file, and if requested will execute
and deliver to the Collateral Agent, all financing statements describing the
Collateral owned by such Grantor and other documents and take such other actions
as may from time to time reasonably be requested by the Collateral Agent in
order to maintain a first priority, perfected security interest in and, if
applicable, Control of, the Collateral owned by such Grantor, subject to Liens
permitted under Section 6.02 of the Credit Agreement, provided that nothing
herein shall be deemed to constitute an agreement to subordinate any of the
Liens of the Collateral Agent under the Loan Documents to any Liens otherwise
permitted under Section 6.02 of the Credit Agreement.  Such financing statements
may describe the Collateral in the same manner as described herein or may
contain an indication or description of collateral that describes such property
in any other manner as the Collateral Agent may determine, in its reasonable
discretion, is necessary, advisable or prudent to ensure that the perfection of
the security interest in the Collateral granted to the Collateral Agent herein,
including, without limitation, describing such property as “all assets” or “all
personal property, whether now owned or hereafter acquired.”  Each Grantor will
use commercially reasonable efforts to defend title to the Collateral owned by
such Grantor against all persons in a manner materially consistent with past
practices and to defend the security interest of the Collateral Agent in such
Collateral and the priority thereof against any Lien not expressly permitted
hereunder, unless (i) such Collateral has a book value of less than $500,000 or
(ii) the Collateral Agent shall have provided its written consent with respect
thereto.
 
9

--------------------------------------------------------------------------------

  4.1.5  Disposition of Collateral.  No Grantor will sell, lease or otherwise
dispose of the Collateral owned by such Grantor except (i) dispositions
specifically permitted pursuant to Section 6.03 of the Credit Agreement and (ii)
until such time as such Grantor receives a notice from the Collateral Agent
pursuant to Article VII, proceeds of Inventory and Accounts collected in the
ordinary course of business.
 
  4.1.6  Liens.  No Grantor will create, incur, or suffer to exist any Lien on
the Collateral owned by such Grantor except Liens permitted pursuant to Section
6.02 of the Credit Agreement, provided, that nothing herein shall be deemed to
constitute an agreement to subordinate any of the Liens of the Collateral Agent
under the Loan Documents to any Liens otherwise permitted under Section 6.02 of
the Credit Agreement.
 
  4.1.7  Change in Corporate Existence, Type or Jurisdiction of Organization,
Location, Name.  Each Grantor will:
 

(i) preserve its existence and corporate structure as in effect on the date
hereof, except as otherwise permitted under Section 6.03 of the Credit
Agreement;

 

(ii) not change its jurisdiction of organization;

 

(iii) not maintain its place of business (if it has only one) or its chief
executive office (if it has more than one place of business) at a location other
than a location specified in Exhibit “A”; and

 

(iv) not (i) have any Inventory, Equipment or Fixtures or proceeds or products
thereof (other than Inventory and proceeds thereof disposed of as permitted by
Section 4.1.5) at a location other than a location specified in Exhibit “A” or
(ii) change its name or taxpayer identification number,

 
unless, in each such case, such Grantor shall have given the Collateral Agent
not less than thirty (30) days’ prior written notice of such event or occurrence
and the Collateral Agent shall have either (x) determined that such event or
occurrence will not adversely affect the validity, perfection or priority of the
Collateral Agent’s security interest in the Collateral, or (y) taken such steps
(with the cooperation of such Grantor to the extent necessary or advisable) as
are necessary or advisable to properly maintain the validity, perfection and
priority of the Collateral Agent’s security interest in the Collateral owned by
such Grantor.
 
  4.1.8  Other Financing Statements.  No Grantor will suffer to exist or
authorize the filing of any financing statement naming it as debtor covering all
or any portion of the Collateral owned by such Grantor, except any financing
statement authorized under Section 4.1.4 hereof. Each Grantor acknowledges that
it is not authorized to file any financing statement or amendment or termination
statement with respect to any financing statement filed in connection herewith
without the prior written consent of the Collateral Agent, subject to such
Grantor’s rights under Section 9-509(d)(2) of the New York UCC.
 
10

--------------------------------------------------------------------------------

4.2.            Receivables.
 

  4.2.1  Certain Agreements on Receivables.  After written notice from the
Collateral Agent during the occurrence and continuation of an Event of Default,
no Grantor will make or agree to make any discount, credit, rebate or other
reduction in the original amount owing on a Receivable or accept in satisfaction
of a Receivable less than the original amount thereof (other than discounting of
receivables owing from distressed customers in a manner consistent with prudent
business practices).
 
  4.2.2  Collection of Receivables.  Except as otherwise provided in this
Security Agreement, each Grantor will collect and enforce, at such Grantor’s
sole expense, all amounts due or hereafter due to such Grantor under the
Receivables owned by such Grantor; provided that each Grantor may adjust,
settle, compromise or release the amount or payment of any Receivable or amount
due on any contract relating thereto, or allow any credit or discount thereon,
in the ordinary course of its business and consistent with its normal business
practices.
 
  4.2.3  Delivery of Invoices.  Each Grantor will deliver to the Collateral
Agent immediately upon its request after the occurrence of an Event of Default
duplicate invoices with respect to each Account owned by such Grantor bearing
such language of assignment as the Collateral Agent shall specify.
 
4.3.            Maintenance of Goods.  Each Grantor will do all things necessary
to maintain, preserve, protect and keep the Inventory and the Equipment owned by
such Grantor in good repair, working order and saleable condition (ordinary wear
and tear excepted) and make all necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
4.4.            Instruments, Securities, Chattel Paper, Documents and Pledged
Deposits.  Each Grantor will (i) deliver to the Collateral Agent immediately
upon execution of this Security Agreement, or upon acquisition by the Grantor
thereafter, the originals of all Chattel Paper, Securities (to the extent
certificated) and Instruments constituting Collateral (if any then exist), (ii)
hold in trust for the Collateral Agent upon receipt and immediately thereafter
deliver to the Collateral Agent any Chattel Paper, Securities and Instruments
constituting Collateral, (iii) upon the designation of any Pledged Deposits (as
set forth in the definition thereof), deliver to the Collateral Agent such
Pledged Deposits which are evidenced by certificates included in the Collateral
endorsed in blank, marked with such legends and assigned as the Collateral Agent
shall specify, and (iv) upon the Collateral Agent’s request, after the
occurrence and during the continuance of an Event of Default, deliver to the
Collateral Agent (and thereafter hold in trust for the Collateral Agent upon
receipt and immediately deliver to the Collateral Agent) any Document evidencing
or constituting Collateral.
 
4.5.            Uncertificated Securities and Certain Other Investment
Property.  Each Grantor will permit the Collateral Agent from time to time to
cause the appropriate issuers (and, if held with a securities intermediary, such
securities intermediary) of uncertificated securities or other types of
Investment Property not represented by certificates which are Collateral owned
by such Grantor to mark their books and records with the numbers and face
amounts of all such uncertificated securities or other types of Investment
Property not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Collateral Agent granted pursuant to this
Security Agreement.  Each Grantor will use all commercially reasonable efforts,
with respect to Investment Property constituting Collateral owned by such
Grantor held with a financial intermediary, to cause such financial intermediary
to enter into a control agreement with the Collateral Agent in form and
substance reasonably satisfactory to the Collateral Agent.
 
11

--------------------------------------------------------------------------------

4.6.            Stock and Other Ownership Interests.
 

  4.6.1  Changes in Capital Structure of Issuers.  Except as permitted in the
Credit Agreement, no Grantor will (i) permit or suffer any issuer of privately
held corporate securities or other ownership interests in a corporation,
partnership, joint venture or limited liability company constituting Collateral
owned by such Grantor to dissolve, liquidate, retire any of its capital stock or
other Instruments or Securities evidencing ownership, reduce its capital or
merge or consolidate with any other entity, or (ii) vote any of the Instruments,
Securities or other Investment Property in favor of any of the foregoing except
to the extent permitted under Section 6.03 of the Credit Agreement.
 
  4.6.2  Issuance of Additional Securities. No Grantor will permit or suffer any
Domestic Subsidiary to issue any such securities or other ownership interests,
any right to receive the same or any right to receive earnings, except to such
Grantor or another Grantor.
 
  4.6.3  Registration of Pledged Securities and other Investment Property.  Each
Grantor will permit any registrable Collateral owned by such Grantor to be
registered in the name of the Collateral Agent or its nominee at any time at the
option of the Required Lenders following the occurrence and during the
continuance of an Event of Default and without any further consent of such
Grantor.
 
  4.6.4  Exercise of Rights in Pledged Securities and other Investment
Property.  Each Grantor will permit the Collateral Agent or its nominee at any
time during the continuance of an Event of Default, without notice, to exercise
or refrain from exercising any and all voting and other consensual rights
pertaining to the Collateral owned by such Grantor or any part thereof, and to
receive all dividends and interest in respect of such Collateral.
 
4.7.            Deposit Accounts.  Each Grantor will (i) upon the Collateral
Agent’s reasonable request, use commercially reasonable efforts to cause each
bank or other financial institution in which it maintains (a) a Deposit Account
to enter into a control agreement with the Collateral Agent, in form and
substance reasonably satisfactory to the Collateral Agent in order to give the
Collateral Agent Control of the Deposit Account or (b) other deposits (general
or special, time or demand, provisional or final) to be notified of the security
interest granted to the Collateral Agent hereunder and cause each such bank or
other financial institution to acknowledge such notification in writing and (ii)
upon the Collateral Agent’s request after the occurrence and during the
continuance of an Event of Default, deliver to each such bank or other financial
institution a letter, in form and substance reasonably acceptable to the
Collateral Agent, transferring ownership of the Deposit Account to the
Collateral Agent or transferring dominion and control over each such other
deposit to the Collateral Agent until such time as no Event of Default exists. 
In the case of deposits maintained with Lenders, the terms of such letter shall
be subject to the provisions of the Credit Agreement regarding setoffs.
 
4.8.            Letter-of-Credit Rights.  Each Grantor will, upon the Collateral
Agent’s request, use commercially reasonable efforts to cause each issuer of a
letter of credit, to consent to the assignment of proceeds of any letter of
credit with respect to which such Grantor is the beneficiary in an amount in
excess of $1,000,000 in order to give the Collateral Agent Control of the
letter-of-credit rights to such letter of credit.
 
12

--------------------------------------------------------------------------------

4.9.            Federal, State or Municipal Claims.  Each Grantor will notify
the Collateral Agent of any Collateral owned by such Grantor which constitutes a
claim against the United States government or any state or local government or
any instrumentality or agency thereof in excess of $1,000,000, the assignment of
which claim is restricted by federal, state or municipal law.    Furthermore,
each Grantor will execute and deliver to the Collateral Agent such documents,
agreements and instruments, and will take such further actions (including,
without limitation, the taking of necessary actions under the Federal Assignment
of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15
et seq.)), which the Collateral Agent may, from time to time, reasonably
request, to ensure perfection and priority of the Liens hereunder in respect of
Accounts and General Intangibles owing by any government or instrumentality or
agency thereof, all at the expense of the Company.
 
4.10.          Intellectual Property.
 
  4.10.1  If, after the date hereof, any Grantor obtains rights to, including,
but not limited to filing and acceptance of a statement of use or an amendment
to allege use with the United States Patent and Trademark Office, or applies for
or seeks registration of, any new patentable invention, Trademark or Copyright
in addition to the Intellectual Property described in Part C of Exhibit “B”,
which are all of such Grantor’s Intellectual Property as of the date hereof,
then such Grantor shall give the Collateral Agent notice thereof concurrently
with any delivery of financial statements under Section 5.01(a) or 5.01(b) of
the Credit Agreement.  Each Grantor agrees promptly upon request by the
Collateral Agent to execute and deliver to the Collateral Agent any supplement
to this Security Agreement, Confirmatory Grants of Security Interest or any
other document reasonably requested by the Collateral Agent to evidence such
security interest in a form appropriate for recording in the applicable federal
office.  Each Grantor also hereby authorizes the Collateral Agent to modify this
Security Agreement unilaterally (i) by amending Part C of Exhibit “B” to include
any future Intellectual Property of which the Collateral Agent receives
notification from such Grantor pursuant hereto and (ii) by recording with the
United States Patent and Trademark Office and/or the United States Copyright
Office, in addition to and not in substitution for this Security Agreement,
Confirmatory Grants of Security Interest containing a schedule of such future
Patents, Trademarks and/or Copyrights.
 
4.11.         Commercial Tort Claims.  If, after the date hereof, any Grantor
identifies the existence of a commercial tort claim in excess of $1,000,000
belonging to such Grantor that has arisen in the course of such Grantor’s
business in addition to the commercial tort claims described in Exhibit “F”,
which are all of such Grantor’s commercial tort claims in excess of $1,000,000
as of the date hereof, then such Grantor shall give the Collateral Agent prompt
notice thereof, but in any event not less frequently than quarterly.  Each
Grantor agrees promptly upon request by the Collateral Agent to execute and
deliver to the Collateral Agent any supplement to this Security Agreement or any
other document reasonably requested by the Collateral Agent to evidence the
grant of a security interest therein in favor of the Collateral Agent.
 
4.12.         Updating of Exhibits to Security Agreement.  The Company will
provide to the Collateral Agent, concurrently with the delivery of the financial
statements required by Section 5.01(a) of the Credit Agreement, updated versions
of the Exhibits to this Security Agreement (provided that if there have been no
changes to any such Exhibits since the previous updating thereof required
hereby, the Company shall indicate that there has been “no change” to the
applicable Exhibit(s)).
 
13

--------------------------------------------------------------------------------

ARTICLE V


REMEDIES
 
5.1.            Remedies.  Upon the occurrence and continuance of an Event of
Default, the Collateral Agent may, in accordance with the terms of the Loan
Documents, exercise any or all of the following rights and remedies:
 

  5.1.1  Those rights and remedies provided in this Security Agreement, the
Credit Agreement or any other Loan Document, provided that this Section 5.1.1
shall not be understood to limit any rights or remedies available to the
Collateral Agent and the Holders of Secured Obligations prior to an Event of
Default.
 
  5.1.2  Those rights and remedies available to a secured party under the New
York UCC (whether or not the New York UCC applies to the affected Collateral) or
under any other applicable law (including, without limitation, any law governing
the exercise of a bank’s right of setoff or bankers’ lien).
 
  5.1.3  Without notice except as specifically provided in Section 8.1 hereof or
elsewhere herein, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of the Collateral or any part thereof in one or more parcels
at public or private sale, for cash, on credit or for future delivery, and upon
such other terms as the Collateral Agent may deem commercially reasonable.
 
The Collateral Agent, on behalf of the Holders of Secured Obligations, may
comply with any applicable state or federal law requirements in connection with
a disposition of the Collateral, and such compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.
 
If, after the Credit Agreement has terminated by its terms and all of the
Secured Obligations have been paid in full, there remain outstanding Swap
Obligations or Banking Services Obligations, the Required Lenders may exercise
the remedies provided in this Section 5.1 upon the occurrence of any event which
would allow or require the termination or acceleration of any Swap Obligations
or Banking Services Obligations.
 
Notwithstanding the foregoing, neither the Collateral Agent nor any other Holder
of Secured Obligations shall be required to (i) make any demand upon, or pursue
or exhaust any of their rights or remedies against, any Grantor, any other
obligor, guarantor, pledgor or any other Person with respect to the payment of
the Secured Obligations or to pursue or exhaust any of their rights or remedies
with respect to any Collateral therefor or any direct or indirect guarantee
thereof, (ii) marshal the Collateral or any guarantee of the Secured Obligations
or to resort to the Collateral or any such guarantee in any particular order, or
(iii) effect a public sale of any Collateral.
 
5.2.            Grantors’ Obligations Upon an Event of Default.  Upon the
request of the Collateral Agent after the occurrence of an Event of Default,
each Grantor will:
 

  5.2.1  Assembly of Collateral.  Assemble and make available to the Collateral
Agent the Collateral and all records relating thereto at any place or places
reasonably specified by the Collateral Agent.
 
  5.2.2  Secured Party Access.  Permit the Collateral Agent, by the Collateral
Agent’s representatives and agents, to enter any premises where all or any part
of the Collateral, or the books and records relating thereto, or both, are
located, to take possession of all or any part of the Collateral and to remove
all or any part of the Collateral.
 
14

--------------------------------------------------------------------------------

5.3.            License.  The Collateral Agent is hereby granted a license or
other right to use, following the occurrence and during the continuance of an
Event of Default, without charge, each Grantor’s labels, patents, copyrights,
rights of use of any name, trade secrets, trade names, trademarks, service
marks, customer lists and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral, and, following the occurrence
and during the continuance of an Event of Default, such Grantor’s rights under
all licenses and all franchise agreements shall inure to the Collateral Agent’s
benefit for such purpose.  In addition, each Grantor hereby irrevocably agrees
that the Collateral Agent may, following the occurrence and during the
continuance of an Event of Default, sell any of such Grantor’s Inventory
directly to any person, including without limitation persons who have previously
purchased such Grantor’s Inventory from such Grantor and in connection with any
such sale or other enforcement of the Collateral Agent’s rights under this
Security Agreement, may sell Inventory which bears any trademark owned by or
licensed to such Grantor and any Inventory that is covered by any copyright
owned by or licensed to such Grantor and the Collateral Agent may finish any
work in process and affix any trademark owned by or licensed to such Grantor and
sell such Inventory as provided herein.
 
ARTICLE VI


WAIVERS, AMENDMENTS AND REMEDIES
 
No delay or omission of the Collateral Agent or any Holder of Secured
Obligations to exercise any right or remedy granted under this Security
Agreement shall impair such right or remedy or be construed to be a waiver of
any Event of Default or an acquiescence therein, and any single or partial
exercise of any such right or remedy shall not preclude any other or further
exercise thereof or the exercise of any other right or remedy.  No waiver,
amendment or other variation of the terms, conditions or provisions of this
Security Agreement whatsoever shall be valid unless in writing signed by (a) the
Collateral Agent and (b) each Grantor, and then only to the extent in such
writing specifically set forth, provided that the addition of any Subsidiary as
a Grantor hereunder by execution of a Security Agreement Supplement in the form
of Annex I (with such modifications as shall be reasonably acceptable to the
Collateral Agent) shall not require receipt of any consent from or execution of
any documentation by any other Grantor party hereto.  All rights and remedies
contained in this Security Agreement or by law afforded shall be cumulative and
all shall be available to the Collateral Agent and the Holders of Secured
Obligations until the Secured Obligations have been paid in full.
 
ARTICLE VII


PROCEEDS; COLLECTION OF RECEIVABLES
 
7.1.            Lockboxes.  Upon request of the Collateral Agent after the
occurrence of an Event of Default, each Grantor shall execute and deliver to the
Collateral Agent irrevocable lockbox agreements in the form provided by or
otherwise reasonably acceptable to the Collateral Agent, which agreements shall
be accompanied by an acknowledgment by the bank where the lockbox is located of
the Lien of the Collateral Agent granted hereunder and of irrevocable
instructions to wire all amounts collected therein to a special collateral
account at the Collateral Agent.
 
15

--------------------------------------------------------------------------------

7.2.            Collection of Receivables.  The Collateral Agent may at any time
after the occurrence of an Event of Default, by giving each Grantor written
notice, elect to require that the Receivables be paid directly to the Collateral
Agent for the benefit of the Holders of Secured Obligations.  In such event,
each Grantor shall, and shall permit the Collateral Agent to, promptly notify
the account debtors or obligors under the Receivables owned by such Grantor of
the Collateral Agent’s interest therein and direct such account debtors or
obligors to make payment of all amounts then or thereafter due under such
Receivables directly to the Collateral Agent.  Upon receipt of any such notice
from the Collateral Agent, each Grantor shall thereafter hold in trust for the
Collateral Agent, on behalf of the Holders of Secured Obligations, all amounts
and proceeds received by it with respect to the Receivables and Other Collateral
and immediately and at all times thereafter deliver to the Collateral Agent all
such amounts and proceeds in the same form as so received, whether by cash,
check, draft or otherwise, with any necessary endorsements.  The Collateral
Agent shall hold and apply funds so received as provided by the terms of Section
7.3 hereof.
 
7.3.            Application of Proceeds.  The proceeds of the Collateral
received by the Collateral Agent hereunder shall be applied by the Collateral
Agent to payment of the Secured Obligations pursuant to the terms of the Credit
Agreement.
 
ARTICLE VIII


GENERAL PROVISIONS
 
8.1.            Notice of Disposition of Collateral; Condition of Collateral. 
Each Grantor hereby waives notice of the time and place of any public sale or
the time after which any private sale or other disposition of all or any part of
the Collateral may be made.  To the extent such notice may not be waived under
applicable law, any notice made shall be deemed reasonable if sent to the
Company, addressed as set forth in Article IX, at least ten (10) days prior to
(i) the date of any such public sale or (ii) the time after which any such
private sale or other disposition may be made.  The Collateral Agent shall have
no obligation to clean-up or otherwise prepare the Collateral for sale.  To the
maximum extent permitted by applicable law, each Grantor waives all claims,
damages, and demands against the Collateral Agent or any other Holder of Secured
Obligations arising out of the repossession, retention or sale of the
Collateral, except such as arise solely out of the gross negligence or willful
misconduct of the Collateral Agent or such other Holder of Secured Obligations
as finally determined by a court of competent jurisdiction. To the extent it may
lawfully do so, each Grantor absolutely and irrevocably waives and relinquishes
the benefit and advantage of, and covenants not to assert against the Collateral
Agent or any other Holder of Secured Obligations, any valuation, stay,
appraisal, extension, moratorium, redemption or similar laws and any and all
rights or defenses it may have as a surety now or hereafter existing which, but
for this provision, might be applicable to the sale of any Collateral made under
the judgment, order or decree of any court, or privately under the power of sale
conferred by this Security Agreement, or otherwise.  Except as otherwise
specifically provided herein, each Grantor hereby waives presentment, demand,
protest or any notice (to the maximum extent permitted by applicable law) of any
kind in connection with this Security Agreement or any Collateral.
 
8.2.            Compromises and Collection of Collateral.  Each Grantor and the
Collateral Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable.  In view of the foregoing, each Grantor agrees
that the Collateral Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Collateral Agent in its reasonable discretion shall determine or abandon any
Receivable, and any such action by the Collateral Agent shall be commercially
reasonable so long as the Collateral Agent acts in good faith based on
information known to it at the time it takes any such action.
 
16

--------------------------------------------------------------------------------

8.3.            Secured Party Performance of Grantor’s Obligations.  Without
having any obligation to do so, the Collateral Agent may perform or pay any
obligation which any Grantor has agreed to perform or pay in this Security
Agreement if any Grantor fails to perform or pay such obligation and such
Grantor shall reimburse the Collateral Agent for any reasonable amounts paid by
the Collateral Agent pursuant to this Section 8.3.  Each Grantor’s obligation to
reimburse the Collateral Agent pursuant to the preceding sentence shall be a
Secured Obligation payable on demand.
 
8.4.            Authorization for Secured Party to Take Certain Action.  Each
Grantor irrevocably authorizes the Collateral Agent at any time and from time to
time in the reasonable discretion of the Collateral Agent and appoints the
Collateral Agent as its attorney in fact (i) to execute on behalf of such
Grantor as debtor and to file financing statements necessary or desirable in the
Collateral Agent’s reasonable discretion to perfect and to maintain the
perfection and priority of the Collateral Agent’s security interest in the
Collateral, (ii) to indorse and collect any cash proceeds of the Collateral
during the continuance of an Event of Default, (iii) to file a carbon,
photographic or other reproduction of this Security Agreement or any financing
statement with respect to the Collateral as a financing statement and to file
any other financing statement or amendment of a financing statement (which does
not add new collateral or add a debtor) in such offices as the Collateral Agent
in its reasonable discretion deems necessary or desirable to perfect and to
maintain the perfection and priority of the Collateral Agent’s security interest
in the Collateral, (iv) during the continuance of an Event of Default, to
contact and enter into one or more agreements with the issuers of uncertificated
securities which are Collateral owned by such Grantor and which are Securities
or with financial intermediaries holding other Investment Property as may be
necessary or advisable to give the Collateral Agent Control over such Securities
or other Investment Property, (v) during the continuance of an Event of Default,
to enforce payment of the Instruments, Accounts and Receivables in the name of
the Collateral Agent or such Grantor, (vi) to apply the proceeds of any
Collateral received by the Collateral Agent to the Secured Obligations as
provided in Article VII and (vii) to discharge past due taxes, assessments,
charges, fees or Liens on the Collateral (except for such Liens as are
specifically permitted hereunder or under any other Loan Document), and each
Grantor agrees to reimburse the Collateral Agent on demand for any reasonable
payment made or any reasonable expense incurred by the Collateral Agent in
connection therewith, provided that this authorization shall not relieve any
Grantor of any of its obligations under this Security Agreement or under the
Credit Agreement.
 
8.5.            Specific Performance of Certain Covenants.  Each Grantor
acknowledges and agrees that a breach of any of the covenants contained in
Sections 4.1.5, 4.1.6, 4.4, 5.2, or 8.7 or in Article VII hereof will cause
irreparable injury to the Collateral Agent and the Holders of Secured
Obligations, that the Collateral Agent and Holders of Secured Obligations have
no adequate remedy at law in respect of such breaches and therefore agrees,
without limiting the right of the Collateral Agent or the Holders of Secured
Obligations to seek and obtain specific performance of other obligations of the
Grantors contained in this Security Agreement, that the covenants of the
Grantors contained in the Sections referred to in this Section 8.5 shall be
specifically enforceable against the Grantors.
 
8.6.            Use and Possession of Certain Premises.  Upon the occurrence of
an Event of Default, the Collateral Agent shall be entitled to occupy and use
any premises owned or leased by the Grantors where any of the Collateral or any
records relating to the Collateral are located until the Secured Obligations are
paid or the Collateral is removed therefrom, whichever first occurs, without any
obligation to pay any Grantor for such use and occupancy.
 
8.7.            Dispositions Not Authorized.  No Grantor is authorized to sell
or otherwise dispose of the Collateral except as set forth in Section 4.1.5
hereof and notwithstanding any course of dealing between any Grantor and the
Collateral Agent or other conduct of the Collateral Agent, no authorization to
sell or otherwise dispose of the Collateral (except as set forth in Section
4.1.5 hereof) shall be binding upon the Collateral Agent or the Holders of
Secured Obligations unless such authorization is in writing signed by the
Collateral Agent.
 
17

--------------------------------------------------------------------------------

8.8.            Benefit of Agreement.  The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Collateral Agent and the Holders of Secured Obligations and their respective
successors and assigns (including all persons who become bound as a debtor to
this Security Agreement), except that the Grantors shall not have the right to
assign their rights or delegate their obligations under this Security Agreement
or any interest herein, without the prior written consent of the Collateral
Agent.  No sales of participations, assignments, transfers, or other
dispositions of any agreement governing the Secured Obligations or any portion
thereof or interest therein shall in any manner impair the Lien granted to the
Collateral Agent, for the benefit of the Collateral Agent and the other Holders
of Secured Obligations, hereunder.
 
8.9.            Survival of Representations.  All representations and warranties
of the Grantors contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.
 
8.10.         Taxes and Expenses.  Any taxes (including income taxes) payable or
ruled payable by a Federal or State authority in respect of this Security
Agreement shall be paid by the Grantors, together with interest and penalties,
if any.  The Grantors shall reimburse the Collateral Agent for any and all
reasonable out-of-pocket expenses and internal charges (including reasonable
attorneys’, auditors’ and accountants’ fees and reasonable time charges of
attorneys, paralegals, auditors and accountants who may be employees of the
Collateral Agent) paid or incurred by the Collateral Agent in connection with
the preparation, execution, delivery, administration, collection and enforcement
of this Security Agreement and in the audit, analysis, administration,
collection, preservation or sale of the Collateral (including the expenses and
charges associated with any periodic or special audit of the Collateral).  Any
and all costs and expenses incurred by the Grantors in the performance of
actions required pursuant to the terms hereof shall be borne solely by the
Grantors.
 
8.11.         Headings.  The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.
 
8.12.            Termination.  This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) any and all commitments to extend credit
under the Loan Documents have terminated and (ii) all of the Secured Obligations
(other than contingent indemnity obligations) have been indefeasibly paid in
cash and performed in full and no commitments of the Collateral Agent or the
Holders of Secured Obligations which would give rise to any Secured Obligations
are outstanding.
 
8.13.         Entire Agreement.  This Security Agreement and the other Loan
Documents embody the entire agreement and understanding between the Grantors and
the Collateral Agent relating to the Collateral.
 
8.14.         Governing Law; Jurisdiction; Waiver of Jury Trial.
 
  8.14.1  THIS SECURITY AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
 
18

--------------------------------------------------------------------------------

  8.14.2  Each Grantor hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County, Borough of Manhattan and of
the United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Security Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each Grantor hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each Grantor agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Security Agreement or any other Loan Document
shall affect any right that the Collateral Agent may otherwise have to bring any
action or proceeding relating to this Security Agreement or any other Loan
Document against any Grantor or its properties in the courts of any
jurisdiction.

  8.14.3  Each Grantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Security Agreement in any court referred to
in Section 8.14.2.  Each Grantor hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
 
  8.14.4  Each party to this Security Agreement irrevocably consents to service
of process in the manner provided for notices in Article IX of this Security
Agreement, and each of the Grantors hereby appoints the Company as its agent for
service of process.  Nothing in this Security Agreement will affect the right of
any party to this Security Agreement to serve process in any other manner
permitted by law.
 
  8.14.5  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN
INDUCED TO ENTER INTO THIS SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
8.15.         Indemnity.  Each Grantor hereby agrees, jointly with the other
Grantors and severally, to indemnify the Collateral Agent and the Holders of
Secured Obligations (collectively, the “Indemnitees”), and their respective
successors, assigns, agents and employees, from and against any and all
liabilities, damages, penalties, suits, costs and related expenses (including,
without limitation, all reasonable expenses of litigation or preparation
therefor whether or not the Collateral Agent or any Holder of Secured
Obligations is a party thereto) imposed on, incurred by or asserted against the
Collateral Agent or the Holders of Secured Obligations, or their respective
successors, assigns, agents and employees, in any way relating to or arising out
of this Security Agreement or any other Loan Document, or the manufacture,
purchase, acceptance, rejection, ownership, delivery, lease, possession, use,
operation, condition, sale, return or other disposition of any Collateral
(including, without limitation, latent and other defects, whether or not
discoverable by the Collateral Agent or the Holders of Secured Obligations or
any Grantor, and any claim for patent, trademark or copyright infringement);
provided that such indemnity shall not, as to any Indemnitee, and its
successors, assigns, agents and employees, be available to the extent that such
liabilities, damages, penalties, suits, costs, and related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee and its successors, assigns, agents and employees or from the
material breach of such Indemnitee’s obligations under the Loan Documents.
 
19

--------------------------------------------------------------------------------

8.16.         Subordination of Intercompany Indebtedness.  Each Grantor agrees
that any and all claims of such Grantor against any other Grantor (each an
“Obligor”) with respect to any “Intercompany Indebtedness” (as hereinafter
defined), any endorser, obligor or any other guarantor of all or any part of the
Secured Obligations, or against any of its properties shall be subordinate and
subject in right of payment to the prior payment, in full and in cash, of all
Secured Obligations, provided that, and not in contravention of the foregoing,
so long as no Event of Default has occurred and is continuing, such Grantor may
make loans to and receive payments in the ordinary course of business with
respect to such Intercompany Indebtedness from each such Obligor to the extent
not prohibited by the terms of this Security Agreement and the other Loan
Documents.  Notwithstanding any right of any Grantor to ask, demand, sue for,
take or receive any payment from any Obligor, all rights, liens and security
interests of such Grantor, whether now or hereafter arising and howsoever
existing, in any assets of any other Obligor shall be and are subordinated to
the rights of the Holders of Secured Obligations and the Collateral Agent in
those assets.  No Grantor shall have any right to possession of any such asset
or to foreclose upon any such asset, whether by judicial action or otherwise,
unless and until this Security Agreement has terminated in accordance with
Section 8.12 hereof.  If all or any part of the assets of any Obligor, or the
proceeds thereof, are subject to any distribution, division or application to
the creditors of such Obligor, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Grantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Collateral Agent for application on
any of the Secured Obligations, due or to become due, until such Secured
Obligations (other than contingent indemnity obligations) shall have first been
fully paid and satisfied (in cash).  Should any payment, distribution, security
or instrument or proceeds thereof be received by the applicable Grantor upon or
with respect to the Intercompany Indebtedness after any Insolvency Event and
prior to the termination of this Security Agreement in accordance with Section
8.12 hereof, such Grantor shall receive and hold the same in trust, as trustee,
for the benefit of the Holders of Secured Obligations and shall forthwith
deliver the same to the Collateral Agent, for the benefit of the Holders of
Secured Obligations, in precisely the form received (except for the endorsement
or assignment of the Grantor where necessary), for application to any of the
Secured Obligations, due or not due, and, until so delivered, the same shall be
held in trust by the Grantor as the property of the Holders of Secured
Obligations.  If any such Grantor fails to make any such endorsement or
assignment to the Collateral Agent, the Collateral Agent or any of its officers
or employees is irrevocably authorized to make the same.  Each Grantor agrees
that until the termination of this Security Agreement in accordance with Section
8.12 hereof, no Grantor will assign or transfer to any Person (other than the
Collateral Agent or the Company or another Grantor) any claim any such Grantor
has or may have against any Obligor.
 
8.17.         Severability.  Any provision in this Security Agreement that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of this Security Agreement are declared to be severable.
 
20

--------------------------------------------------------------------------------

8.18.         Counterparts.  This Security Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Security Agreement by telecopy, e-mailed .pdf or any
other electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Security Agreement.  The words “execution,” “signed,” “signature,” “delivery,”
and words of like import in or relating to any  document to be signed in
connection with this Security Agreement and the transactions contemplated hereby
shall be deemed to include Electronic Signatures, deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
8.19.          Limitation on Collateral Agent’s and other Holders of Secured
Obligations’ Duty with Respect to the Collateral.  The Collateral Agent shall
have no obligation to clean-up or otherwise prepare the Collateral for sale. The
Collateral Agent and each other Holder of Secured Obligations shall use
reasonable care with respect to the Collateral in its possession or under its
control.  Neither the Collateral Agent nor any other Holder of Secured
Obligations shall have any other duty as to any Collateral in its possession or
control or in the possession or control of any agent or nominee of the
Collateral Agent or such other Holder of Secured Obligations, or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto. To the extent that applicable law imposes duties on
the Collateral Agent to exercise remedies in a commercially reasonable manner,
each Grantor acknowledges and agrees that it is commercially reasonable for the
Collateral Agent (i) to fail to incur expenses deemed significant by the
Collateral Agent to prepare Collateral for disposition or otherwise to transform
raw material or work in process into finished goods or other finished products
for disposition, (ii) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against account debtors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against account debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as such Grantor, for expressions of interest in
acquiring all or any portion of such Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Collateral Agent against risks of loss, collection or
disposition of Collateral or to provide to the Collateral Agent a guaranteed
return from the collection or disposition of Collateral, or (xii) to the extent
deemed appropriate by the Collateral Agent, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist the
Collateral Agent in the collection or disposition of any of the Collateral. 
Each Grantor acknowledges that the purpose of this Section 8.19 is to provide
non-exhaustive indications of what actions or omissions by the Collateral Agent
would be commercially reasonable in the Collateral Agent’s exercise of remedies
against the Collateral and that other actions or omissions by the Collateral
Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 8.19.  Without limitation upon the foregoing,
nothing contained in this Section 8.19 shall be construed to grant any rights to
any Grantor or to impose any duties on the Collateral Agent that would not have
been granted or imposed by this Security Agreement or by applicable law in the
absence of this Section 8.19.
 
21

--------------------------------------------------------------------------------

8.20.         Reinstatement.  This Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made.  In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.
 
ARTICLE IX


NOTICES
 
9.1.            Sending Notices.  Any notice required or permitted to be given
under this Security Agreement shall be sent (and deemed received) in the manner
and to the addresses set forth in Section 9.01 of the Credit Agreement.  Any
notice delivered to the Company shall be deemed to have been delivered to all of
the Grantors.
 
9.2.            Change in Address for Notices.  Each of the Grantors, the
Collateral Agent and the Lenders may change the address for service of notice
upon it by a notice in writing to the other parties.
 
ARTICLE X


THE COLLATERAL AGENT
 
JPMorgan Chase Bank, N.A. has been appointed Collateral Agent for the Holders of
Secured Obligations hereunder pursuant to Article VIII of the Credit Agreement. 
It is expressly understood and agreed by the parties to this Security Agreement
that any authority conferred upon the Collateral Agent hereunder is subject to
the terms of the delegation of authority made by the Holders of Secured
Obligations to the Collateral Agent pursuant to the Credit Agreement, and that
the Collateral Agent has agreed to act (and any successor Collateral Agent shall
act) as such hereunder only on the express conditions contained in such Article
VIII.  Any successor Collateral Agent appointed pursuant to Article VIII of the
Credit Agreement shall be entitled to all the rights, interests and benefits of
the Collateral Agent hereunder.


[Signature Pages Follow]
 
22

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Grantors and the Collateral Agent have executed
this Second Amended and Restated Security Agreement as of the date first above
written.
 
 



 
PHOTRONICS, INC.,
  as a Grantor     
By:
   
Name:
   
Title:
     
[OTHER GRANTORS]1,
 
as a Grantor
   
By:
 
Name:
 
Title:

 

--------------------------------------------------------------------------------

1 Company to advise.
 
Signature Page to
Second Amended and Restated Security Agreement
 

--------------------------------------------------------------------------------

Acknowledged and Agreed
as of the date first written above:


JPMORGAN CHASE BANK, N.A., as Collateral Agent
 
By:
Name: Title:

 
Signature Page to
Second Amended and Restated Security Agreement
 

--------------------------------------------------------------------------------

SCHEDULE 1
(See defined term “Collateral” in the Security Agreement)


Excluded Assets
 
[TO BE DISCUSSED]
 
1

--------------------------------------------------------------------------------

EXHIBIT “A”
(See Sections 3.3, 3.4, 3.5 and 4.1.7 of Security Agreement)
 
Prior names, jurisdiction of formation, place of business (if Grantor has only
one place of business), chief executive office (if Grantor has more than one
place of business), mergers and mailing address:


         

 
Attention:

 
Locations of Real Property, Inventory, Equipment and Fixtures:
 
A.
Owned Locations of Inventory, Equipment and Fixtures of the Grantors:
     
B.
Leased Locations of Inventory, Equipment and Fixtures of the Grantors (Include
Landlord’s Name):
     
C.
Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of warehouse operator or other bailee or consignee of
Inventory and Equipment of the Grantors):

 
1

--------------------------------------------------------------------------------

EXHIBIT “B”
(See Sections 3.8 and 3.12 of Security Agreement)
 
Patents, copyrights and trademarks protected under federal law* and industrial
designs:
 

--------------------------------------------------------------------------------

* For (i) trademarks, show the trademark itself, the registration date and the
registration number; (ii) trademark applications, show the trademark applied
for, the application filing date and the serial number of the application; (iii)
patents, show the patent number, issue date and a brief description of the
subject matter of the patent; and (iv) patent applications, show the serial
number of the application, the application filing date and a brief description
of the subject matter of the patent applied for.  Any licensing agreements for
patents or trademarks should be described on a separate schedule.
 
2

--------------------------------------------------------------------------------



EXHIBIT “C”
(See Section 3.8 of Security Agreement)


Legal description, county and street address of property on which
Fixtures are located:
 

  Name and Address of Record Owner:                    

 
3

--------------------------------------------------------------------------------

EXHIBIT “D”


List of Pledged Securities
(See Section 3.11 of Security Agreement)
 
A. STOCKS:
 
Issuer
Certificate Number
Number of Shares
   
B. BONDS:
 
Issuer
Number
Face Amount
Coupon Rate
Maturity
   
C. GOVERNMENT SECURITIES:
 
Issuer
Number
Type
Face Amount
Coupon Rate
Maturity
   
D. OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED):
 
Issuer
Description of Collateral
 
Percentage Ownership Interest

 
4

--------------------------------------------------------------------------------

EXHIBIT “E”
(See Section 3.1 of Security Agreement)


OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED
 
5

--------------------------------------------------------------------------------

EXHIBIT “F”
(See Definition of “Commercial Tort Claims”)


COMMERCIAL TORT CLAIMS


[Describe parties, case number (if applicable), nature of dispute]
 
6

--------------------------------------------------------------------------------

EXHIBIT “G”
(See Section 3.10 of “Security Agreement”)


FEDERAL EMPLOYER IDENTIFICATION NUMBER;
STATE ORGANIZATION NUMBER; JURISDICTION OF INCORPORATION
 
GRANTOR†
Federal Employer Identification Number
Type of Organization
State of Organization or Incorporation
State Organization Number
 
Photronics, Inc.
[__________]
Corporation
Connecticut
[__________]
 
[Other Grantors]
[__________]
[__________]
[__________]
[__________]
 

 

--------------------------------------------------------------------------------

†Company to provide. 
 
7

--------------------------------------------------------------------------------

ANNEX I
 
to
 
SECURITY AGREEMENT
 
  Reference is hereby made to the Second Amended and Restated Security Agreement
(as amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), dated as of December 5, 2013, made by each of PHOTRONICS, INC., a
Connecticut corporation (the “Company”) and the other Subsidiaries of the
Company listed on the signature pages thereto (together with the Company, the
“Initial Grantors”, and together with any additional Subsidiaries, including the
undersigned, which become parties thereto by executing a Supplement in
substantially the form hereof, the “Grantors”), in favor of the Collateral
Agent.  Capitalized terms used herein and not defined herein shall have the
meanings given to them in the Agreement.
 
  By its execution below, the undersigned, [NAME OF NEW GRANTOR], a [__________]
[corporation/limited liability company/limited partnership] (the “New Grantor”)
agrees to become, and does hereby become, a Grantor under the Agreement and
agrees to be bound by the Agreement as if originally a party thereto.  The New
Grantor hereby collaterally assigns and pledges to the Collateral Agent for the
benefit of the Holders of Secured Obligations, and grants to the Collateral
Agent for the benefit of the Holders of Secured Obligations, a security interest
in all of the New Grantor’s right, title and interest in and to the Collateral,
whether now owned or hereafter acquired, to secure the prompt and complete
payment and performance of the Secured Obligations.  For the avoidance of doubt,
the grant of a security interest herein shall not be deemed to be an assignment
of intellectual property rights owned by the New Grantor.
 
  By its execution below, the undersigned represents and warrants as to itself
that all of the representations and warranties contained in the Agreement are
true and correct in all respects as of the date hereof.  New Grantor represents
and warrants that the supplements to the Exhibits to the Agreement attached
hereto are true and correct in all respects and such supplements set forth all
information required to be scheduled under the Agreement. New Grantor shall take
all steps necessary and required under the Agreement to perfect, in favor of the
Collateral Agent, a first-priority security interest in and lien against New
Grantor’s Collateral.
 
  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.
 
  IN WITNESS WHEREOF, the New Grantor has executed and delivered this Annex I
counterpart to the Agreement as of this ___________ day of ____________, 20___.
 
 

 
[NAME OF NEW GRANTOR]
 
By:
 
Title:


 
1

--------------------------------------------------------------------------------